UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1124


In Re:   DAVID LEE SMITH,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:15-hc-02128-D)


Submitted:   May 26, 2016                   Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Lee Smith petitions for a writ of mandamus seeking an

order directing the district court to enter an order vacating

his state criminal judgment.              We conclude that Smith is not

entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

      Mandamus may not be used as a substitute for appeal.                         In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                                To

the extent Smith seeks an order directing state officials to

act, this court does not have jurisdiction to grant mandamus

relief    against    state   officials,       Gurley      v.   Superior      Court       of

Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir. 1969), and does

not have jurisdiction to review final state court orders, Dist.

of   Columbia   Court   of    Appeals    v.    Feldman,        460 U.S. 462,       482

(1983).

      The   relief   sought    by   Smith      is   not    available        by    way    of

mandamus.       Accordingly,     we     deny    the    petition       for        writ   of

mandamus.     We grant permission to proceed in forma pauperis and

                                         2
deny   Smith’s    motions   for   bail       and   to    remand    the   case.      We

dispense   with     oral    argument     because         the    facts    and     legal

contentions   are   adequately     presented        in    the     materials    before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                         3